Action to recover damages for personal injuries suffered by plaintiff while operating a single-trip press sold by respondent to plaintiff’s employer. It was plaintiff’s claim that the accident, resulting in the loss of three fingers of his right hand, was caused by the negligence of respondent in the manufacture of the press and, more particularly, as a result of defective construction and design. Judgment dismissing the complaint on the merits at the close of plaintiff’s case reversed on the law and a new trial granted, with costs to appellant .to abide the event. Plaintiff established a prima facie case and it was error to dismiss the complaint. Lewis, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.